Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-9, 11-13, and 16-21 are allowable. The restriction requirement between species A-H and Figs. 2-3, as set forth in the Office action mailed on 07/13/2020 and the response dated 09/16/2020 (see Response to Restriction Requirement dated 09/16/2020), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/13/2020 is fully withdrawn. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Spanitz on 12/13/2021.

The application has been amended as follows: 
Claim 1:
Claim 1, line 27 (last line): “back into inlet ventilation ducts” has been amended to recite “back into the inlet ventilation ducts”
Claim 20:
Claim 20, line 19: “an S-shaped configuration comprising vertical leg” has been amended to recite “an S-shaped configuration comprising a vertical leg”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646